     Case 1:19-cv-00784-DAD-BAM Document 38 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALLEN HAMMLER,                                     No. 1:19-cv-00784-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   STATE OF CALIFORNIA, et al.,
                                                        (Doc. No. 37)
15                      Defendants.
16

17           Plaintiff Allen Hammler is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 23, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the federal claims in this action be dismissed based on plaintiff’s failure to

22   state a cognizable claim upon which relief may be granted, and that the court decline to exercise

23   supplemental jurisdiction over plaintiff’s purported state law claims. (Doc. No. 37.) Those

24   findings and recommendations were served on plaintiff and contained notice that any objections

25   thereto were to be filed within fourteen (14) days after service. (Id. at 12.) Plaintiff did not file

26   objections, and the time in which to do so has passed.

27   /////

28   /////
                                                        1
     Case 1:19-cv-00784-DAD-BAM Document 38 Filed 11/23/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis.

 4      Accordingly,

 5          1.      The findings and recommendations issued on July 23, 2020 (Doc. No. 37) are

 6                  adopted in full;

 7          2.      The federal claims in this action are dismissed, with prejudice, due to plaintiff’s

 8                  failure to state a claim upon which relief may be granted;

 9          3.      The court declines to exercise supplemental jurisdiction over plaintiff’s state law

10                  claims, and those claims are dismissed, without prejudice; and

11          4.      The Clerk of Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     November 23, 2020
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
